Fletcher, J.
The discharge in bankruptcy does not discharge this claim, and the plaintiff must have judgment for one quarter’s rent. The petition in bankruptcy was on the 28th of June, 1842. The quarter under the lease expired and the rent for the quarter now claimed became due on the 9tli of July, 1842. This was not a debt due at the time of the discharge, nor was it a contingent debt within the meaning of the bankrupt law, because the claim is in part for the occupancy of the premises by the bankrupt after the discharge, and though that part be but a small part, it does not affect the principle. The assets of the bankrupt cannot be charged for the occupancy of the bankrupt after the time of the discharge. Hendricks v. Judah, 2 Caines, 25; Bosler v. Kuhn, 8 W. & S. 183.